GALAXY NUTRITIONAL FOODS, INC. EMPLOYMENT AGREEMENT This Employment Agreement (this “Agreement”) is made and entered into effective as of this 20th day of May, 2009, by and between Galaxy Nutritional Foods, Inc., a Delaware corporation (the “Company”), and Rick Antonelli (the “Executive”). R E C I T A L S: WHEREAS, the Company recognizes that the future growth, profitability and success of the Company’s business will be substantially and materially enhanced by the employment of the Executive by the Company; WHEREAS, the Company desires to employ the Executive, and the Executive has indicated his willingness to provide his services, on the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements contained herein, the parties hereto agree as follows: SECTION 1.Employment.The Company hereby agrees to employ the Executive, and the Executive hereby accepts employment with the Company, on the terms and subject to the conditions hereinafter set forth.Subject to the terms and conditions contained herein, the Executive shall serve as Chief Executive Officer of the Company and, in such capacity, shall report directly to the Board of Directors of the Company (the “Board”).The Executive shall have responsibility for the management and day-to-day operations of the Company and shall have such duties as are typically performed by a Chief Executive Officer, together with such additional duties, commensurate with the Executive’s skills and expertise and his position as Chief Executive Officer of the Company, as may be assigned to the Executive from time to time by the Board.The Executive shall serve on the Board and shall also serve as a member of the Executive Committee(the “Executive Committee”) of the Company’s parent company MW1 LLC, a Delaware limited liability corporation (“Parent”).The Executive shall also serve, for no additional consideration and at the discretion of the Executive Committee, as the Chief Executive Officer of Parent.The principal location of the Executive’s employment shall be at the Company’s office in Orlando, Florida, although the Executive understands and agrees that he may be reasonably required to travel from time to time for business reasons. SECTION 2.Term.Subject to the provisions and conditions of this Agreement (including, without limitation, Section 7) the Executive’s employment hereunder shall be for an initial term of two (2) years, commencing on May 18, 2009, which term shall automatically renew thereafter for successive terms of one year each unless either party gives notice to the other at least ninety (90) days prior to the expiration of the initial or any renewal term that this Agreement shall not renew. 1 SECTION 3.Exclusivity.During the term of the Executive’s employment hereunder, the Executive shall devote his full time during normal business hours to the business of the Company and Parent, shall faithfully serve the Company and Parent, shall in all respects conform to and comply with the lawful and reasonable directions and instructions given to him by the Board and the Executive Committee in accordance with the terms of this Agreement, and shall use his best efforts to promote and serve the interests of the Company and Parent.The foregoing notwithstanding, subject to compliance with the other provisions of this Agreement, including the non-competition provisions set forth in Section 8, the Executive may engage in any activities that, either singly or in the aggregate, do not interfere in any material respect with the services to be provided by the Executive hereunder. SECTION 4.Compensation. (a)Salary.As compensation for the performance of the Executive’s services hereunder, the Company shall pay to the Executive a salary of two hundred fifty thousand dollars ($250,000) per annum with increases, if any, as may be approved in writing by the Board (the “Salary”); provided, however, that the Salary shall be increased each year by at least a minimum amount equal to the greater of 4% or the CPI Adjustment.The Salary shall be payable in accordance with the payroll practices of the Company as the same shall exist from time to time.For the purposes hereof, (i) the “CPI Adjustment” shall be equal to a fraction the numerator of which is the Consumer Price Index for the calendar month immediately preceding such anniversary and the denominator of which is the Consumer Price Index for the same calendar month of the immediately preceding year, and (ii) the “Consumer Price Index” means the consumer price index as published by the Bureau of Labor Statistics of the U.S. Department of Labor for All Items, All Urban Consumers. (b)Bonus.The
